Case 18-14086-KHK        Doc 51   Filed 06/26/19 Entered 06/26/19 11:04:49                Desc Main
                                  Document     Page 1 of 1


                         UNITED STATES BANKRUPTCY COURT

                                            FOR THE

                             EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

     In the Matter of:
                                                   Chapter 13
     KIA R. YOUNGER                                18-14086-KHK


                            Debtor

      TRUSTEE’S RESPONSE TO DEBTOR’S MOTION TO APPROVE SALE OF
                     RESIDENTIAL CONDOMINIUM

            Thomas P. Gorman, Trustee, responds to Debtor’s Motion to Approve Sale of
     Residential Condominium by stating he has no opposition to the requested relief
     provided that sufficient proceeds be turned over to the Trustee sufficient to pay all
     claimants at 100%.



     _June 26, 2019________                                _/s/ Thomas P. Gorman ________
     Dated                                                 Thomas P. Gorman
                                                           Chapter 13 Trustee
                                                           300 N. Washington Street, #400
                                                           Alexandria, VA 22314
                                                           (703) 836-2226
                                                           VSB #26421



                                  CERTIFICATE OF SERVICE
     I hereby certify that I have this 26th day of June, 2019 mailed a true copy of the
     foregoing Response to the following parties.

     Kia R. Younger                                Earl J. Oberbauer, Jr., Esq.
     Chapter 13 Debtor                             Counsel for Debtor
     4651 Hummingbird Lane                         9329 Battle Street
     Unit 166                                      Manassas, VA 20110
     Fairfax, VA 22033

                                                           ___/s/ Thomas P. Gorman ______
                                                           Thomas P. Gorman
